Citation Nr: 0102021	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma involving tooth number 9 for purposes of entitlement 
to Class II(a) outpatient dental treatment by VA.

2.  Entitlement to service connection for disability of the 
feet.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The appellant had active duty for training from January to 
February 1996 with 2 months and one day of prior active duty 
for training.

This appeal arises from a March 1996 rating decision of the 
New York, New York Regional Office (RO).  The appellant 
relocated during the pendency of the appeal and the claim is 
now being handled by the Atlanta RO.  The appellant testified 
at a Travel Board hearing in November 2000 before the 
undersigned member of the Board.

The issue of entitlement to service connection for disability 
of the feet is the subject of the remand section of this 
decision.


FINDING OF FACT

Chronic damage to tooth number 9 was caused by sudden, 
external force during active duty for training.


CONCLUSION OF LAW

A chronic dental condition due to trauma, involving tooth 
number 9, was incurred during active duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1712 (West 1991); 38 C.F.R. 
§ 17.161(c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110.  The 
term active military, naval or air service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24).  In addition, those 
having a service connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service 
connected noncompensable condition or disability.  This is 
known as "Class II(a)" VA dental benefits.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161(c).  

Service medical records dated on 13 July 1995 show that the 
appellant was seen complaining of having been hit in the 
mouth.  As a result, tooth number 9 was broken.  Pro bond was 
used on the fracture.  In light of the above, the Board finds 
that chronic damage to tooth number 9 resulted from trauma 
sustained in service.  Accordingly, service connection for 
tooth number 9 is granted warranting entitlement to related 
Class II(a) outpatient dental treatment by VA.  


ORDER

Entitlement to service connection for dental trauma to tooth 
number 9 for the purposes of class II(a) outpatient dental 
treatment by VA is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required as to the 
remaining issue on appeal.  

With regard to the service connection claim for disability of 
the feet, the service medical records show that the appellant 
was seen in June 1995 for foot pain of the left metatarsal 
area.  She was seen on multiple occasions in January 1996 for 
bilateral foot pain which was variously assessed as plantar 
fasciitis or metatarsalgia.  The appellant has testified that 
bilateral foot pain has continued unabated since service 
although she had not been able to seek medical care due 
monetary shortcomings.  Accordingly, the appellant should be 
provided a VA foot examination which will provide a diagnosis 
for all foot disability to include a medical opinion as to 
the etiology of all such disability.  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1. The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
appellant for disability of the feet 
since service.  Based on her response, 
the RO should obtain copies of all such 
records from the identified treatment 
sources and associate them with the 
claims folder.

2.  The appellant should be afforded a VA 
foot examination.  The importance of 
appearing for the scheduled examination 
and the consequences of her failure to do 
so should be made available to the 
appellant.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated 
diagnostic tests must be performed.  
Based on a review of the medical evidence 
and the current examination, the examiner 
should provide a diagnosis for all 
disability of the feet and then provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
disability of the feet to include 
metatarsalgia or plantar fasciitis is 
attributable to the complaints and/or 
findings noted during the appellant's 
service.  In answering this question, the 
standard of proof which is underlined 
must be utilized.  All factors upon which 
the medical opinion is based must be set 
forth for the record.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the appellant fails to appear for a 
scheduled examination without good cause.  
If the appellant fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The appellant 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



